Title: From Thomas Jefferson to Jean Baptiste Ternant, 27 August 1792
From: Jefferson, Thomas
To: Ternant, Jean Baptiste



Sir
Aug. 27. 1792.

Your letter of the 2d. inst: informing me that the legislative body, on the proposition of the king of the French, had declared war against the king of Hungary and Bohemia, has been duly received, and is laid before the President of the United States: and I am authorised to convey to you the expression of the sincere concern we feel on learning that the French nation, to whose friendship and interests we have the strongest attachments, are now to encounter the evils of war. We offer our prayers to heaven that it’s duration may be short, and it’s course marked with as few as may be of those calamities which render the condition of war so afflicting to humanity, and we add assurances that, during it’s course, we shall continue in the same friendly dispositions, and render all those good offices which shall be consistent with the duties of a neutral nation. I have the honour to be with sentiments of the most perfect esteem and respect, Sir, your most obedient & most humble servt.

Th: Jefferson

